Name: Commission Regulation (EEC) No 2203/88 of 22 July 1988 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1988/89 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 \ No L 195/5523 . 7. 88 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2203/88 of 22 July 1988 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1988/89 marketing year clature may not be considered as representative on account of the very small quantity involved ; whereas no reference prices may therefore be fixed for those types of maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2358/71 of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 3997/87 (2), and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 provides that a reference price for each type of hybrid maize and hybrid sorghum for sowing is to be fixed annu ­ ally ; whereas those reference prices must be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years except for abnormally low prices ; whereas, pursuant to Article 2 of Council Regulation (EEC) No 1578/72 of 20 July 1972 laying down general rules for fixing reference prices and for determining free- at-frontier offer prices for hybrid maize and hybrid sorghum for sowing (3), as last amended by Regulation (EEC) No 1984/86 (4), only prices for imports from third countries which are representative in terms of quantity and quality of the product should be taken into consideration ; Whereas imports of the types of hybrid maize for sowing falling within code 1005 10 19 of the combined nomen Article 1 For the 1987/88 marketing year, the reference prices for hybrid maize and hybrid sorghum for sowing falling within CN codes 1005 10 11 , 1005 10 13, 1005 10 15 and 1007 00 10 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 July 1988 . For the Commission Frans ANDRIESSEN Vice-President (&lt;) OJ No L 246, 5 . 11 . 1971 , p. 1 . (2) OJ No L 377, 31 . 12. 1987, p. 36 . (3) OJ No L 168, 26. 7. 1972, p. 1 . (4) OJ No L 171 , 28 . 6. 1986, p. 3 . 23 . 7. 88No L 195/56 Official Journal of the European Communities ANNEX (ECU/100 kg) CN code Description Reference prices Maize : l  Seed : I - - Hybrid (&gt;) : 1005 10 11    Double hybrids and top cross hybrids . 95 ' 1005 10 13    Three-cross hybrids 100 1005 10 15    Simple hybrids Grain sorghum : 220 1007 00 10  Hybrids for . sowing 120 (') Entry under this subheading is subject to conditions to be determined by the competent authorities.